Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of Section 1350, Chapter 63 of Title 18, United States Code), the undersigned officer of Circle Entertainment Inc. (the “Company”), does hereby certify, to such officer’s knowledge, that: The quarterly report on Form 10-Q for the quarterly period ended June 30, 2014 of the Company fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934 and the information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: August [], 2014 By: /s/ GARY MCHENRY Chief Financial Officer (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Circle Entertainment Inc. and will be retained by Circle Entertainment Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
